Fox, J.,
In this case the fi. fa. was issued on August 21, 1933. The within petition was presented to the court on September 11th and the sheriff’s sale will be held on September 14th. Had the petitioners presented their petition soon after the issuance of the fi. fa. a rule could have been granted and testimony taken so that a full disclosure of the facts would have been made to the court within a reasonable time before the sheriff’s sale. When all the facts are known, as they were in this case, immediately upon the issuance of the fi. fa., we do not regard the practice of applying at a late date as fair and just, and it cannot be encouraged by the court.
The petition amongst other things discloses that no interest has been paid to the plaintiff since March 1, 1932, and the amount of accrued interest to date is $829.50; the amount of the principal indebtedness is $9,000; unpaid taxes and costs of execution to date amount to $690.74.
An informal hearing was held in chambers on this day, when both plaintiff and defendants appeared before us with their counsel, and it appears to the court that there is little hope of the defendants acquiring the relief from the Home Loan Corporation for which the defendants have applied or from any other source.
Consideration must be given to the equities of both plaintiff and defendants affected by the granting of a stay, and after considering all the matters disclosed to the court by the parties, and the Act of May 18, 1933, P. L. 826, under which the application is made, we are of the opinion that the sale will not work a serious inequity on the defendants.
*159Wherefore, we are of the opinion that the petition should he dismissed.
And now, September 12,1933, upon due consideration the prayer of the above-mentioned petition is refused and the petition dismissed.
From Homer L. Kreider, Harrisburg, Penna.